Exhibit 10.1
PERFORMANCE INCENTIVE STOCK PLAN
The CMS Energy Corporation Performance Incentive Stock Plan, first effective
February 3, 1988, is hereby set forth as amended and restated effective
August 1, 2010.
Article I. Purpose
The CMS Energy Corporation Performance Incentive Stock Plan (hereinafter called
the “Plan”) is a Plan to provide incentive compensation to Eligible Persons,
based upon such Eligible Persons’ individual contributions to the long-term
growth and profitability of the Corporation, and in order to encourage such
Eligible Persons to identify with shareholder concerns and their current and
continuing interest in the development and financial success of the Corporation.
Because it is expected that the efforts of the key employees or Directors
selected for participation in the Plan will have a significant impact on the
results of the Corporation’s operations in future years, the Plan is intended to
assist the Corporation in attracting and retaining as key employees or Directors
individuals of superior ability and in motivating their activities on behalf of
the Corporation.
Article II. Definitions

2.1   Definitions: When used in the Plan, the following words and phrases shall
have the following meanings:

  a.   “Affiliate” has the meaning set forth in Rule 12b-2 under the United
Sates Securities Exchange Act of 1934, as amended.     b.   “Appreciation Value”
means the increase in the value of a Phantom Share awarded to a Participant and
as described in Section 8.1.     c.   “Award Period” means the period or periods
of time relating to any restrictions imposed by the Committee with respect to
Common Stock awarded under Article VII. Such period of time shall extend for a
period of at least twelve months from and after the date of the award, provided
however, that for shares subject only to time based vesting such period of time
shall extend for a period of at least thirty-six months from and after the date
of the award.     d.   “Beneficiary” means the beneficiary or beneficiaries
designated to receive the amount, if any, payable under the Plan upon the death
of a Participant. A beneficiary designation shall not be applicable to grants
under Article VI.     e.   “Board” means the Board of Directors of the
Corporation.     f.   “Change in Control” means, for individuals who have a
written agreement including a change in control provision, whatever meaning was
given in such agreement. For other individuals, the phrase shall have the
meaning shown on Attachment A.     g.   “Code” means the Internal Revenue Code
of 1986, as amended.     h.   “Committee” means the Compensation and Human
Resources Committee of the Board, which shall be comprised in such a manner to
comply with the requirements, if any, of the New York Stock Exchange or other
applicable stock markets, Rule 16b-3 (or any successor rule) under the
Securities Exchange Act of 1934, as amended, and Section 162(m) of the Code.    
i.   “Common Stock” means the Common Stock of the Corporation as authorized for
issuance in its Articles of Incorporation at the time of an award or grant under
this Plan.     j.   “Corporation” means CMS Energy Corporation, its successors
and assigns, and each of its Subsidiaries, or any of them individually.     k.  
“Director” means any person who is a member of the Board of Directors of the
Corporation or a Subsidiary.     l.   “Eligible Person” means an officer, a key
employee or Non-Employee Director. A key employee must at the end of the fiscal
year be a regular full-time salaried employee of the Corporation or a
Subsidiary.

 



--------------------------------------------------------------------------------



 



  m.   “Incentive Option” means an option to purchase Common Stock of the
Corporation which meets the requirements set forth in the Plan and also meets
the definition of an Incentive Stock Option set forth in Section 422 of the
Code.     n.   “Non-Employee Director” means a member of the Board of Directors
of the Corporation or a Subsidiary who is not currently an employee of the
Corporation or a Subsidiary and has not been an employee of the Corporation or a
Subsidiary within the preceding 3 years.     o.   “Nonqualified Option” means an
option to purchase Common Stock of the Corporation which meets the requirements
set forth in the Plan but does not meet the definition of an Incentive Stock
Option set forth in Section 422 of the Code.     p.   “Officers Incentive
Compensation Plan” means the incentive compensation plan, including any
amendments thereto, authorized and approved by the Board to provide incentive
compensation to the Officers of the Corporation or a Subsidiary.     q.  
“Optionee” means any person to whom an option or right has been granted or who
becomes a holder of an option or right under Article VI of the Plan.     r.  
“Participant” means a person to whom a grant or award has been made which has
not been paid, forfeited, or otherwise terminated or satisfied under the Plan.  
  s.   “Performance Criteria” are the factors used by the Committee (on an
absolute or comparative basis) to establish goals to track business measures
such as net earnings; operating earnings or income; earnings growth; net income;
cash flow (including operating cash flow, free cash flow, discounted cash flow
return on investment, and cash flow in excess of cost of capital); earnings per
share; stock price; total shareholder return; absolute and/or relative return on
common shareholders equity; return on shareholders equity; return on capital;
return on assets; economic value added (income in excess of cost of capital);
customer satisfaction; expense reduction; sales; or ratio of operating expenses
to operating revenues.     t.   “Performance Unit” means a contractual right
granted to a Participant pursuant to Article VIII to receive a designated dollar
value equal to the value established by the Committee and subject to such terms
and conditions as are set forth in this Plan and the applicable grant.     u.  
“Phantom Share” means a contractual right granted to a Participant pursuant to
Article VIII to receive an amount equal to the Appreciation Value at such time,
and subject to such terms and conditions as are set forth in this Plan and the
applicable grant.     v.   “Restricted Common Stock” means Common Stock
delivered subject to the restrictions described in Article VII.     w.  
“Restrictions” for purposes of Article VII includes any time based and/or
performance based conditions on vesting.     x.   “Shareholders” means the
shareholders of the Corporation.     y.   “Stock Appreciation Right” shall mean
a right to receive the appreciation in value of the optioned shares over the
option price.     z.   “Stock Option” means an option to purchase shares of
Common Stock at a specified price, granted pursuant to Article VI of this Plan.
    aa.   “Subsidiary” means a corporation, domestic or foreign, 50 percent or
more of the voting stock of which is owned directly or indirectly by the
Corporation.     bb.   “Valuation Date” means the date or dates established by
the Committee at the time of grant of Phantom Stock, when the Appreciation Value
is determined.

Article III. Effective Date, Duration, Scope and Administration of the Plan

3.1   Effective Date: This Plan shall be effective June 1, 2009, conditioned
upon approval of the shareholders of the Corporation, and shall continue until
May 31, 2014.   3.2   Administration: The Committee shall have full power and
authority to construe, interpret and administer the Plan. All decisions, actions
or interpretations of the Committee shall be final, conclusive and binding upon
all parties. If any Participant or Optionee

2



--------------------------------------------------------------------------------



 



    objects to any such interpretation or action formally or informally, the
expenses of the Committee and its agents and counsel shall be chargeable against
any amounts otherwise payable under the Plan to or on account of the Participant
or Optionee.   3.3   Indemnification: No member of the Committee shall be
personally liable by reason of any contract or other instrument executed by him
or on his behalf in his capacity as a member of the Committee nor for any
mistake of judgment made in good faith, and the Corporation shall indemnify and
hold harmless each member of the Committee and each other officer, employee or
Director of the Corporation to whom any duty or power relating to the
administration or interpretation of the Plan may be allocated or delegated,
against any cost or expense (including counsel fees) or liability (including any
sum paid in settlement of a claim with the approval of the Board) arising out of
any act or omission to act in connection with the Plan unless arising out of
such person’s own fraud or bad faith.

Article IV. Participation, Awards and Grants

4.1   Participation: Each year the Committee shall designate as Participants
and/or Optionees in the Plan those Eligible Persons who, in the opinion of the
Committee, have significantly contributed to the Corporation.   4.2   Awards and
Grants: Each year, the Committee may award shares of Common Stock, and/or may
grant Phantom Shares, Performance Units, Incentive Options, Stock Options and/or
Stock Appreciation Rights to each Eligible Person whom it has designated as an
Optionee or Participant for such year. No Incentive Option will be granted to an
Eligible Person who is not a full or part-time employee of the Corporation or a
subsidiary of the Corporation.   4.3   Awards and Grants to Foreign Nationals:
Awards of Common Stock and grants of Stock Options (with or without Stock
Appreciation Rights), Phantom Shares or Performance Units may be made, without
amending the Plan, to Eligible Persons who are foreign nationals or employed
outside the United States or both, on such terms and conditions different from
those specified in the Plan as may, in the judgment of the Committee, be
necessary or desirable to further the purposes of the Plan or to accommodate
differences in local law, tax policy or custom. Moreover, the Committee may
approve such supplements to or alternative versions of the Plan as it may
consider necessary or appropriate for such purposes without thereby affecting
the terms of the Plan as in effect for any other purpose; provided, however, no
such supplement or alternative version shall: (a) increase the number of
available shares of Common Stock under Section 5.1; or (b) increase the
limitations contained in Section 5.3.

Article V. Shares Reserved Under the Plan

5.1   Shares Reserved: There is hereby reserved for award under this Plan
6 million whole shares of Common Stock, less the number of shares awarded,
granted or purchased under the provisions of this Plan which have not been
forfeited. To the extent permitted by law or the rules and regulations of any
stock exchange on which the Common Stock is listed, shares of Common Stock with
respect to which payment or exercise is in cash as well as any shares or options
which are forfeited may thereafter again be awarded or made subject to grant
under the Plan. The number of shares made available for option and sale under
Article VI of this Plan plus the number of shares awarded under Article VII of
this Plan plus the number of shares awarded or purchased under Article VIII of
this Plan will not exceed, at any time, the number of shares of Common Stock
reserved pursuant to this Article V.   5.2   Exchange of Shares: If a dividend
shall be declared upon the Common Stock payable in shares of Common Stock, the
number of shares of Common Stock then subject to any such option and the number
of shares reserved for issuance pursuant to the Plan but not yet covered by an
option shall be adjusted by adding to each such option or share the number of
shares which would be distributable thereon if such share had been outstanding
on the date fixed for determining the shareholders entitled to receive such
stock dividend. In the event that the outstanding shares of the Common Stock
shall be changed into or exchanged for a different number or kind of shares of
stock or other securities of CMS Energy Corporation or of another corporation,
whether through reorganization, recapitalization, stock split-up, combination of
shares, merger or consolidation or otherwise, then there shall be substituted
for each share of Common Stock reserved for issuance pursuant to the Plan but
not yet covered by an option or grant, the number and kind of shares of stock or
other securities into which each outstanding share of Common Stock shall be so
changed or for which each such share shall be exchanged. In the event there
shall be any change, other than as specified above in this Section 5.2, in the
number or kind of outstanding shares of Common Stock of the Corporation or of
any stock or other securities into which such Common Stock shall have been
changed or for which it shall have been exchanged, then if the Committee shall
in its sole discretion determine that such change equitably requires an
adjustment in the number or kind of shares theretofore reserved for issuance
pursuant to the Plan but not yet covered by an option or grant, such adjustment
shall be made by the Committee and shall be effective and binding for all
purposes of the Plan. No adjustment or substitution provided for in this
Section 5.2 shall require the Corporation in any Stock Option agreement to sell
a fractional share, and the total substitution or adjustment with respect to
each Stock Option agreement shall be limited accordingly.

3



--------------------------------------------------------------------------------



 



5.3   Grant Limits: The combined maximum shares awarded or granted for any one
Eligible Person for any one year under this Plan, excluding any Performance
Units awarded under Section 8.2, will not exceed 500,000 shares of Common Stock.
Not more than 10% of the total shares reserved for award under this Plan shall
be granted to Non-Employee Directors.

Article VI. Stock Options and Stock Appreciation Rights

6.1   Options: The Committee may from time to time authorize a grant of Stock
Options on Common Stock, which may consist in whole or in part of the authorized
and unissued Common Stock of the Corporation.   6.2   Optionees: The Committee
shall determine and designate from time to time, in its discretion, those
Eligible Persons to whom Stock Options and Stock Appreciation Rights are to be
granted and who thereby become Optionees under the Plan.   6.3   Allotment of
Shares: The Committee shall determine and fix the number of shares of Common
Stock subject to options to be offered to each Optionee. In the event of any
exchange of shares as described in Section 5.2, any outstanding shares subject
to Option and/or Stock Appreciation Rights hereunder shall be also subject to
the same substitution or adjustment as provided for in Section 5.2.   6.4  
Option Price: The Committee shall establish the option price at the time any
option is granted at not less than 100% of the fair market value of the stock on
the date on which such option is granted; provided, however, that with respect
to an Incentive Option granted to an employee who at the time of the grant owns
(after applying the attribution rules of Section 425(d) of the Code) more than
10% of the total combined voting stock of the Corporation or of any parent or
Subsidiary, the option price shall not be less than 110% of the fair market
value of the stock subject to the Incentive Option on the date such option is
granted. In no event shall Options previously granted under this Plan be
re-priced by reducing the exercise price thereof, nor shall Options previously
granted under this Plan be cancelled and replaced by a subsequent re-grant under
this Plan of Options having an exercise price lower than the options so
cancelled. Notwithstanding the above, in the event of any exchange of shares as
described in Section 5.2, the value of the award shall be preserved in that the
option price in each Stock Option agreement for each share covered thereby prior
to substitution or adjustment will be the option price for all shares of stock
or other securities which shall have been substituted for such share or to which
such share shall have been adjusted. If such reorganization, recapitalization,
merger or consolidation involves a cash payment or a combination of a cash
payment and shares, the Committee shall take such action as in its judgment will
effectively preserve the current value, if any, of the Stock Option agreement on
the date of the reorganization, recapitalization, merger or consolidation. Any
such adjustment with respect to each Stock Option or Stock Appreciation Right
shall be consistent with the requirements applicable to exempt stock rights
under Section 409A of the Code and applicable regulations. Any adjustment with
respect to Incentive Options shall also conform to the requirements of
Section 422 of the Code.   6.5   Stock Appreciation Rights: At the discretion of
the Committee, any Stock Option granted under this Plan may, at the time of such
grant, include a Stock Appreciation Right. A Stock Appreciation Right shall
pertain to, and be granted only in conjunction with, a related underlying Stock
Option, and shall be exercisable only at the time and to the extent the related
underlying Stock Option is exercisable and only if the fair market value of the
Common Stock of the Corporation exceeds the Stock Option price in the related
underlying Stock Option. An Optionee who is granted a Stock Appreciation Right
may elect to surrender the related underlying Stock Option with respect to all
or part of the number of shares subject to the related underlying Stock Option
and exercise in lieu thereof the Stock Appreciation Right with respect to the
number of shares as to which the Stock Option is surrendered.       The exercise
of the underlying Stock Option shall terminate the related Stock Appreciation
Right to the extent of the number of shares purchased upon exercise of the
underlying Stock Option. The exercise of a Stock Appreciation Right shall
terminate the related underlying Stock Option to the extent of the number of
shares with respect to which the Stock Appreciation Right is exercised. Upon
exercise of a Stock Appreciation Right, an Optionee shall be entitled to
receive, without payment to the Company (except for applicable withholding
taxes), an amount equal to the excess of (i) the then aggregate fair market
value of the number of shares with respect to which the Optionee exercises the
Stock Appreciation Right, over (ii) the aggregate Stock Option price per share
for such number of shares. Such amount may be paid by the Corporation, in cash,
Common Stock of the Corporation or any combination thereof.      
Notwithstanding the above, the Committee may grant Stock Appreciation Rights
that are not in conjunction with a related underlying Stock Option. The basis
used in determining any increase in the value of the Common Stock under such
Stock Appreciation Right shall be not less than 100% of the fair market value of
the Common Stock on the date of grant. To the extent, if any, that the Committee
elects to grant such Stock Appreciation Rights, then the grant shall in all
respects conform in writing with

4



--------------------------------------------------------------------------------



 



    all requirements of 409A, including, without limitation, a definite
valuation/vesting date for determining the value of the Stock Appreciation
Right.   6.6   Granting and Exercise of Stock Options and Stock Appreciation
Rights: The granting of Stock Options and Stock Appreciation Rights hereunder
shall be effected in accordance with determinations made by the Committee
pursuant to the provisions of the Plan, by execution of instruments in writing
in form approved by the Committee. Any grants of Stock Options and Stock
Appreciation Rights shall be made in accordance with any applicable legal
requirements of any Federal or state securities laws and in making
determinations of legal requirements the Committee may relay on an opinion of
counsel for the Corporation.       Each Stock Option and Stock Appreciation
Right granted hereunder shall be exercisable at any such time or times or in any
such installments as may be determined by the Committee at the time of the
grant, subject to the limitation that for each Incentive Option and related
Stock Appreciation Right granted, a maximum of $100,000 (based on the price at
the date of grant) may be exercised per year, plus any unused carry-over from a
previous year(s).   6.7   Payment of Stock Option Price: At the time of the
exercise in whole or in part of any Stock Option granted hereunder, payment of
the option price in full in cash or in Common Stock of the Corporation shall be
made by the Optionee for all shares so purchased. No Optionee shall have any of
the rights of a Shareholder of the Corporation under any such Stock Option until
the actual issuance of shares to said Optionee, and prior to such issuance no
adjustment shall be made for dividends, distributions or other rights in respect
of such shares, except as provided in Section 5.2.   6.8   Nontransferability of
Stock Options and Stock Appreciation Rights: No Stock Option or Stock
Appreciation Right granted under the Plan to an Optionee shall be transferable
by such Optionee otherwise than by will, pursuant to a valid Domestic Relations
Order which limits the rights of the alternate payee to those available to the
Optionee, or by the laws of descent and distribution except that the Optionee
may transfer to an immediate family member or a family trust for estate planning
purposes, and such Stock Option and Stock Appreciation Right shall be
exercisable, during the lifetime of the Optionee, only by the Optionee or by a
member of such Optionee’s immediate family or by the family trust.   6.9   Term
of Stock Options and Stock Appreciation Rights: If not sooner terminated, each
Stock Option and Stock Appreciation Right granted hereunder shall expire not
more than ten years from the date of the granting thereof; provided, that with
respect to an Incentive Option and a related Stock Appreciation Right granted to
an Optionee who, at the time of the grant, owns (after applying the attribution
rules of Section 425(d) of the Code) more than 10% of the total combined voting
stock of all classes of stock of the Corporation or of any parent or Subsidiary,
such Incentive Option and Stock Appreciation Right shall expire not more than
five years after the date of granting thereof.   6.10   Termination of
Employment: If the employment of an Optionee by the Corporation shall be
terminated due to either the voluntary resignation of the employee or for cause,
any outstanding Stock Option or Stock Appreciation Right granted to such
Optionee shall terminate. If the employment of an Optionee shall be terminated
due to the Optionee’s death, any Stock Option or Stock Appreciation Right,
transferred to a family trust or by will or by the laws of descent and
distribution, may be exercised for one year following the date of the Optionee’s
death. If the employment of an Optionee shall otherwise terminate such as due to
dismissal, a reorganization, retirement from active employment or service with
the Corporation after age 55, or the disability of the Optionee, the Optionee
may exercise any outstanding Stock Option or Stock Appreciation Right for one
year following the date of the termination of employment. In such event, except
upon the disability of the Optionee, any outstanding Incentive Option or related
Stock Appreciation Right may be exercised for only three months following an
Optionee’s termination of employment. Notwithstanding the foregoing, any Stock
Option, Incentive Stock Option or Stock Appreciation Right, the exercise of
which has been extended pursuant to this Section 6.10, shall immediately
terminate upon the Optionee’s acceptance of an offer of employment with a
competitor of the Corporation as determined by the Committee in its sole
discretion. In no event, however, shall a Stock Option or Stock Appreciation
Right be exercisable subsequent to its expiration date and, furthermore, a Stock
Option or Stock Appreciation Right may only be exercised after termination of an
Optionee’s employment to the extent exercisable on the date of termination of
employment.   6.11   Termination of Service: If a Non-Employee Director ceases
to be a member of the Board for any reason, the Non-Employee Director may
exercise any Option or related Stock Appreciation Right for one year following
such termination of service. In no event, however, shall a Stock Option or Stock
Appreciation Right be exercisable subsequent to its expiration date and,
furthermore, a Stock Option or Stock Appreciation Right may only be exercised
after termination of an Optionee’s service to the extent exercisable on the date
of termination of service.

5



--------------------------------------------------------------------------------



 



6.12   Investment Purpose: Any shares of Common Stock subject to option under
the Plan may be made subject to such other restrictions as the Committee deems
advisable, including without limitation provisions to comply with Federal and
state securities laws. In making determinations of legal requirements the
Committee shall rely on an opinion of counsel for the Corporation.   6.13  
Withholding Payments: If upon the exercise of a Nonqualified Option and/or a
Stock Appreciation Right or as a result of a disqualifying disposition (within
the meaning of Section 422 of the Code) of shares acquired upon exercise of an
Incentive Option, there shall be payable by the Corporation any amount for
income tax withholding, either the Corporation shall appropriately reduce the
amount of stock or cash to be paid to the Optionee or the Optionee shall pay
such amount to the Corporation to reimburse it for such income tax withholding.
  6.14   Restrictions on Sale of Shares: If, at the time of exercise of any
Stock Option or Stock Appreciation Right granted hereunder, the Corporation is
precluded by any legal, regulatory or contractual restriction from selling
and/or delivering shares pursuant to the terms of such Stock Option or Stock
Appreciation Right, the sale and delivery of the shares may be delayed until the
restrictions are resolved and only cash may be paid upon exercise of the Stock
Appreciation Right. At any time during such delay, the Committee, in its
discretion, may permit the Optionee to revoke a Stock Option exercise, in which
event any corresponding Stock Appreciation Right shall be reinstated.

Article VII. Restricted Common Stock

7.1   Awards: The Committee may from time to time award Restricted Stock to any
Eligible Person it has designated as a Participant for such year. Awards shall
be made to Eligible Persons in accordance with such rules as the Committee may
prescribe. The Committee may also award Restricted Stock conditioned on the
attainment of a performance goal that relates to Shareholder return, measured by
Performance Criteria as determined by the Committee as set forth in the award,
and subject to such other restrictions as the Committee deems advisable,
including without limitation provisions to comply with Federal and state
securities laws. In making determinations of legal requirements the Committee
shall rely on an opinion of counsel for the Corporation.   7.2   Restrictions:

  a.   Award Period: Any shares of Common Stock awarded or issued under the Plan
may be made subject to such other restrictions as the Committee deems advisable,
including without limitation provisions to comply with Federal and state
securities laws. In making determinations of legal requirements the Committee
may rely on an opinion of counsel for the Corporation. Except for any recoupment
set forth in Section 10.2, after shares are awarded under the Plan, the
Committee may not, at a later date, add additional restrictions or extend the
length of the Award Period. Notwithstanding the foregoing, the restrictions
shall terminate upon the death of the Participant.     b.   Stock Certificates:
Whenever shares of Common Stock are awarded to a Participant, such shares shall
be outstanding, and stock certificates shall be issued in the name of the
Participant, which certificates may bear a legend stating that the shares are
issued subject to the restrictions set forth in the Plan. All certificates
issued for shares of Common Stock awarded under the Plan shall be deposited for
the benefit of the Participant with the Secretary of the Corporation as
custodian until such time as the shares are vested and transferable.     c.  
Voting Rights: A Participant who is awarded shares of Common Stock under the
Plan shall have full voting rights on such shares, whether or not the shares are
vested or transferable.     d.   Dividend Rights: Shares of Common Stock awarded
to a Participant under the Plan, whether or not vested or transferable, may have
full dividend rights as determined by the Committee. However, if shares or
securities are issued as a result of a merger, consolidation or similar event,
such shares shall be issued in the same manner, and subject to the same deposit
requirements, vesting provisions and transferability restrictions as the shares
of Common Stock which have been awarded.     e.   Delivery: Deliveries of
Restricted Common Stock by the Corporation may consist in whole or in part of
the authorized and unissued Common Stock of the Corporation (at such time or
times and in such manner as it may determine). The Restricted Common Stock shall
be paid and delivered as soon as practicable after the Award Period in
accordance with Section 7.3.

6



--------------------------------------------------------------------------------



 



  f.   Transferability: The shares may not be sold, exchanged, transferred,
pledged, hypothecated, or otherwise disposed of by the Participant until their
release. However, nothing herein shall preclude a Participant from making a gift
of any shares of Restricted Common Stock to a spouse, child, stepchild,
grandchild, parent or sibling, or legal dependent of the Participant or to a
trust of which the beneficiary or beneficiaries of the corpus and the income
shall be either such a person or the Participant; provided that, the Restricted
Common Stock so given shall remain subject to the restrictions, obligations and
conditions described in this Article VII.     g.   Vesting: If a Participant has
received an award pursuant to the provisions of the Plan, is employed by the
Corporation or remains a Non-Employee Director at the end of the Award Period
and, for shares with performance based restrictions, the performance goals have
been met, then the Participant shall be fully vested, at the end of the Award
Period, in the shares of Common Stock awarded to the Participant for that Award
Period.     h.   Termination of Employment or Service: If the employment of an
employee Participant or the service of a Non-Employee Director terminates prior
to the last day of an Award Period for any reason other than the Participant’s
death, retirement of a Participant from active employment or service with the
Corporation after age 55 (“Retirement”), or disability of a Participant., all
rights to any shares of Restricted Common Stock held in a deposit account with
respect to such award, including any additional shares issued with respect to
such shares as described in subsection 7.2d above shall be forfeited to the
Corporation. However, the Committee may, if the Committee determines that
circumstances warrant such action, vest all or a portion of such outstanding
awards and approve the immediate distribution of all vested Common Stock that
would otherwise be forfeited. Alternatively, the Committee may, if the Committee
determines that circumstances warrant such action, instruct that such shares of
Restricted Common Stock shall continue to be held by the Corporation in a
deposit account until some or all restrictions have been satisfied or the shares
are forfeited for failure to satisfy such restrictions.     i.   Exchange of
Shares: In the event the Common Stock shall be changed into or exchanged for a
different number or kind of shares of stock or other securities as set forth in
Section 5.2 then there shall be substituted for each share of stock awarded
pursuant to this Article VII the number and kind of shares of stock or other
securities into which each outstanding share Common Stock shall be so changed or
for which each such share shall be exchanged. In the event the Common Stock
shall be exchanged for a cash payment, in whole or in part, whether through
reorganization, recapitalization, merger or consolidation or otherwise, then any
shares awarded pursuant to this Article VII shall also be exchanged for a
similar cash and/or stock payment. At the time of any such change or exchange,
whether for stock or for cash or a combination of stock and cash, any
restrictions, other than time based vesting, shall be removed and such stock
and/or cash as substituted for the shares awarded to the Participant shall
continue to be considered an award of shares of Restricted Common Stock under
this Plan. Nothing in this provision permits or requires the Corporation to sell
a fractional share. Any such exchange for cash will be structured in such a
manner as to be exempt from Section 409A or alternatively, to comply with
Section 409A.

7.3   Distribution of Restricted Common Stock:

  a.   Distribution After Award Period: Except as otherwise provided,
distribution of vested awards of Common Stock shall be made as soon as
practicable after the last day of the applicable Award Period in the form of
full shares of Common Stock, with fractional shares, if any, being awarded in
cash.     b.   Distribution After Death of Participant: Upon the death of the
Participant, either before or after retirement, any shares of Restricted Common
Stock then held shall, subject to this Article VII, be delivered within a
reasonable time under the circumstances to Participant’s Beneficiary or, in the
absence of an appropriate Beneficiary designation to the Participant’s estate,
in such one or more installments as the Committee may then determine. The
designation of a Beneficiary shall be made in writing on a form prescribed by
and filed with the Committee prior to the Participant’s death. If the Committee
is in doubt as to the right of any person to receive such amount, the Committee
may retain such amount, without liability for any interest thereon, until the
rights thereto are determined, or the Committee may pay such amount into any
court of appropriate jurisdiction and such payment shall be a complete discharge
of the liability of the Plan and the Corporation therefor.     c.   Distribution
After Retirement or Disability: Upon termination of an employee Participant due
to Retirement or disability, all outstanding shares shall be forfeited by the
Participant except for the pro rata portion of any such outstanding grant equal
to a fraction, the numerator of which is the number of full and partial months
of service from the date of the grant to the termination date and the
denominator of which is the time duration of the award until vesting as of the
grant date, expressed in months. Any shares that are not forfeited at
termination which are subject to Performance Criteria shall continue to be held
by the Corporation in a deposit account until any performance restrictions have
been satisfied or the shares are forfeited for failure to

7



--------------------------------------------------------------------------------



 



      satisfy such performance restrictions. Any shares that are not forfeited
at termination which are subject only to time based vesting and not to any
additional Performance Criteria shall be delivered to the Participant as soon as
practicable after termination. Notwithstanding the above, if an employee
Participant accepts an offer of employment with a competitor of the Corporation
as determined by the Committee in its sole discretion, all shares shall be
forfeited by the Participant. However, the Committee may, at its discretion and
in exceptional circumstances, vest all or a portion of such outstanding awards
and approve the immediate distribution of all vested Common Stock that would
otherwise be forfeited. Alternatively, the Committee may, if the Committee
determines that circumstances warrant such action, instruct that such shares of
Restricted Common Stock shall continue to be held by the Corporation in a
deposit account until some or all restrictions have been satisfied or the shares
are forfeited for failure to satisfy such restrictions.

7.4   Transferability: Subject to the provision of this Article VII, shares of
Common Stock awarded to a Participant will become freely transferable by the
Participant only at the end of the Award Period established with respect to such
shares.   7.5   Distribution to Person Other Than Employee: If the Committee
shall find that any person to whom any award is payable under this Article VII
of the Plan is unable to care for such person’s affairs because of illness or
accident, or is a minor, or has died, then any payment due Participant or
Participant’s estate (unless a prior claim therefor has been made by a duly
appointed legal representative), may, if the Committee so directs the
Corporation, be paid to Participant’s spouse, a child, a relative, an
institution maintaining or having custody of such person, or any other person
deemed by the Committee to be a proper recipient on behalf of such person
otherwise entitled to payment. Any such payment shall be a complete discharge of
the liability of the Committee and the Corporation therefor.   7.6   Deferred
Compensation: Restricted Common Stock for employee Participants is intended to
constitute an unfunded deferred compensation arrangement for a select group of
management or highly compensated personnel.   7.7   Forfeiture of Voting Rights:
A forfeiture of shares of Common Stock pursuant to subsection 7.2h of the Plan
shall effect a complete forfeiture of voting rights, dividend rights and all
other rights relating to the award or grant as of the date of forfeiture.   7.8
  Taxes: Each distribution of Common Stock under this Article VII of the Plan
shall be made subject to such federal, state and local tax withholding
requirements as apply on the distribution date. For this purpose, the Committee
may provide for the withholding of shares of Common Stock or allow a Participant
to pay to the Corporation funds sufficient to satisfy such withholding
requirements.

Article VIII. Phantom Shares and Performance Units.

8.1   Phantom Shares:

  a.   Grants of Phantom Shares: The Committee may from time to time grant
Phantom Shares, the value of which is determined by reference to a share of
Common Stock on terms and conditions as the Committee, in its discretion, may
from time to time determine. Each grant of Phantom Shares shall specify the
number of Phantom Shares granted, the initial value of such Phantom shares which
shall not be less than 100% of the Fair Market Value of the Common Stock as of
the date of grant, the Valuation Dates, the number of Phantom Shares whose
Appreciation Value shall be determined on each such Valuation Date, any
applicable vesting schedule for such Phantom Shares, and any applicable
limitation on payment for such Phantom Shares. In the event of any exchange of
shares as described in Section 5.2, any outstanding Phantom Shares shall be also
subject to the same substitution or adjustment as provided for in Section 5.2.  
  b.   Appreciation Value:

  (i)   Valuation Dates; Measurement of Appreciation Value: The Committee shall
provide for one or more Valuation Dates on which the Appreciation Value of the
Phantom Shares granted shall be measured and fixed, and shall designate the
number of such Phantom Shares whose Appreciation Value is to be calculated on
each such Valuation Date.     (ii)   Payment of Appreciation Value: Except as
otherwise provided in this Section 8.1, the Appreciation Value of a Phantom
Share shall be paid to a Participant in cash in a lump sum as soon as
practicable following the Valuation Date applicable to such Phantom Share. The
Committee may in its discretion, establish and set forth a maximum dollar amount
payable under the Plan for each Phantom Share granted.

8



--------------------------------------------------------------------------------



 



  (iii)   Vesting: The Committee may, in its discretion, provide that Phantom
Shares shall vest (subject to such terms and conditions as the Committee may
provide in the award) over such period of time, from the date of grant, as may
be specified in a vesting schedule contained in the grant.     (iv)  
Termination: In the event of termination of employment of an employee
Participant or termination of service of a Non-Employee Director prior to one or
more Valuation Dates, unless the Committee in its discretion determines
otherwise, the Appreciation Value for any Phantom Share to which the
Participant’s Rights are vested, shall be the lesser of the Appreciation Value
as of the termination date or the Appreciation Value of such Phantom Share
calculated as of the originally scheduled Valuation Date applicable thereto in
accordance with Section 8.1(b)(i). Except as otherwise provided in the grant
agreement, the Appreciation Value so determined for each such vested outstanding
Phantom Share shall then be payable to the Participant or the Participant’s
Beneficiary or estate following the originally scheduled Valuation Date
applicable thereto in accordance with Section 8.1(b)(ii). Upon a termination as
described in this Section 8.1(b)(iv), all rights with respect to Phantom Shares
that are not vested as of such date will be relinquished.

8.2   Performance Units: The Committee may, in its discretion, grant Performance
Units to Eligible Persons. Each Performance Unit will have an initial value that
is established by the Committee at the time of grant and credited to a
bookkeeping account established for the Participant, but no Participant shall be
granted Performance Units during any one fiscal year with an initial value in
excess of $2.5 million. The Committee will set performance periods and
objectives and other terms and conditions of the grant based upon Performance
Criteria as determined by the Committee that, depending upon the extent to which
they are met, will determine the value of Performance Units that will be paid
out to the Participant. The Committee may pay earned Performance Units in cash,
Common Stock or a combination thereof.       Unless otherwise set forth in the
grant, in the event the employment of an employee Participant is terminated
during a performance period due to death, disability or retirement under the
provisions of the Pension Plan after age 55 the Participant or the Participant’s
beneficiary will receive a prorated payout of Performance Units. In the event
the employment is terminated for any other reason, then all Performance Units
will be forfeited. If the service of a Non-Employee Director is terminated
during a performance period, the Participant will receive a prorated payout of
Performance Units. Notwithstanding the above, no payouts will be made to the
extent that objectives other than the duration of the performance period have
not been met except to the extent that the Committee in its discretion decides
to waive any such other achievement or objectives.   8.3   Grant Term: The terms
of any award granted under this Article VIII shall be set forth in a separate
grant agreement. Any such award either shall be structured in such a manner as
to be exempt from the requirements of Code section 409A or shall be structured
to meet the requirements of such provision. Any such grants shall be made in
accordance with any applicable legal requirements of any Federal or state
securities laws and in making determinations of legal requirements the Committee
may relay on an opinion of counsel for the Corporation.   8.4   Taxes: Each
payment under this Article VIII of the Plan shall be made subject to such
federal, state and local tax withholding requirements as apply on the
distribution date. For this purpose, if a payout is made under Section 8.2 in
Common Stock, the Committee may provide for the withholding of shares of Common
Stock or allow a Participant to pay to the Corporation funds sufficient to
satisfy such withholding requirements.

Article IX. Amendment, Duration and Termination of the Plan

9.1   Duration of Plan: No grants or awards may be made under this Plan after
May 31, 2014. Any grant or award effective on or prior to May 31, 2014 will
continue to vest and otherwise be effective after the expiration of this Plan in
accordance with the terms and conditions of this Plan as well as any
requirements set forth in the grant or award.   9.2   Right To Amend, Suspend or
Terminate Plan: Except as provided in Section 9.5 below, the Board reserves the
right at any time to amend, suspend or terminate the Plan in whole or in part
and for any reason and without the consent of any Optionee, Participant or
Beneficiary; provided, that no such amendment shall:

  a.   Change the Stock Option price or adversely affect any Stock Option or
Stock Appreciation Right outstanding under the Plan on the effective date of
such amendment or termination, or     b.   Adversely affect any award or grant
then in effect or rights to receive any amount to which Participants or
Beneficiaries have

9



--------------------------------------------------------------------------------



 



      become entitled prior to such amendment, or     c.   Unless approved by
the Shareholders of CMS Energy Corporation, increase the aggregate number of
shares of Common Stock reserved for award or grant under the Plan, change the
group of Eligible Persons under the Plan or materially increase benefits to
Eligible Persons under the Plan.

9.3   Periodic Review of Plan: In order to assure the continued realization of
the purposes of the Plan, the Committee shall periodically review the Plan, and
the Committee may suggest amendments to the Board as it may deem appropriate.  
9.4   Amendments May Be Retroactive: Subject to Section 9.1 and 9.2 above, any
amendment, modification, suspension or termination of any provisions of the Plan
may be made retroactively.   9.5   Change in Control Under an Agreement:
Notwithstanding any other provisions in the Plan, in the event of a Change in
Control as defined under any written employment contract or agreement between
the Corporation or a subsidiary and an Officer of the Corporation or a
subsidiary, awards of Common Stock granted under this Plan, as well as grants of
any Performance Units and the Appreciation Value of Phantom Shares, shall vest
to the extent, if any, provided for in the written employment agreement or
contract or in such separate contractual arrangement relating to such an award
or grant as may exist from time to time. Notwithstanding any other provisions of
the Plan, the provisions of this Section 9.5 may not be amended after the date a
Change in Control occurs.   9.6   Change in Control Without an Agreement: Except
as otherwise may be provided by the Committee, in the event of a change in
control, a Participant not covered by a written employment contract or agreement
or agreement containing a change in control provision will have any portion of
an Award based on absolute total shareholder return vest (for purposes of the
performance-based restriction) at the target, and continue to be subject to time
based restrictions. The portion of any Award based on relative total shareholder
return will vest (for purposes of the performance-based restriction) on a pro
rata basis to the change in control date using the target number of shares as
the basis for the pro ration and continue to be subject to time based
restrictions.

Article X. General Provisions

10.1   Rights to Continued Employment, Award or Option: Nothing contained in the
Plan or in any grant or award under this Plan shall give any employee the right
to be retained in the employment of the Corporation or affect the right of the
Corporation to terminate the employee’s employment at any time. The adoption of
the Plan shall not constitute a contract between the Corporation and any
employee. No Eligible Person who is an employee shall receive any right to be
granted an option, right or award hereunder nor shall any such option, right or
award be considered as compensation under any employee benefit plan of the
Corporation.   10.2   Clawback:

  a.   If, due to a restatement of CMS Energy Corporation’s or an Affiliate’s
publicly disclosed financial statements or otherwise, an Eligible Person is
subject to an obligation to make a repayment or return of benefits to CMS Energy
Corporation or an Affiliate pursuant to a clawback provision contained in this
Plan, a supplemental executive retirement plan, a bonus plan, or any other
benefit plan (a “benefit plan clawback provision”) of the Corporation, it shall
be a precondition to the vesting of any unvested award under this Plan, that the
Eligible Person fully repay or return to the Corporation any amounts owing under
such benefit plan clawback provision. Any and all awards under this Plan are
further subject to any provision of law which may require the Eligible Person to
forfeit or return any benefits provided hereunder, in the event of a restatement
of the Corporation’s publicly disclosed accounting statements or other illegal
act, whether required by Section 304 of the Sarbanes-Oxley Act of 2002, federal
securities law (including any rule or regulation promulgated by the Securities
and Exchange Commission), any state law, or any rule or regulation promulgated
by the applicable listing exchange or system on which the Corporation lists its
traded shares.     b.   To the degree any benefits hereunder are not otherwise
forfeitable pursuant to the preceding sentences of this Section 10.2, the Board
or Committee may require the Eligible Person to return to the Corporation any
amounts granted, awarded or paid under this Plan, or may determine that all or
any portion of a grant shall not vest, if:

  (1)   the grant of such compensation or the vesting of such compensation, or
profit realized on the exercise or sale of securities obtained pursuant to the
Plan, was predicated upon achieving certain financial results which were

10



--------------------------------------------------------------------------------



 



      subsequently the subject of a substantial accounting restatement of the
Corporation’s financial statements filed under the securities laws (a “financial
restatement”),     (2)   a lower grant, a lower vesting result, or a lower
profit on the exercise or sale of securities obtained pursuant to the Plan
(“reduced financial results”), would have occurred based upon the financial
restatement, and     (3)   in the reasonable opinion of the Board or the
Committee, the circumstances of the financial restatement justify such a
modification of the award or its vesting. Such circumstances may include, but
are not limited to, whether the financial restatement was caused by misconduct,
whether the financial restatement affected more than one period and the reduced
financial results in one period were offset by increased financial results in
another period, the timing of the financial restatement or any required
repayment, and other relevant factors.

      Unless otherwise required by law, the provisions of this Subsection b.
relating to the return of previously vested Plan benefits shall not apply unless
a claim is made therefore by the Corporation within three years of the vesting
of such benefits.     c.   The Committee shall also have the discretion to
require a clawback in the event of a mistake or accounting error in the
calculation of a benefit or an award that results in a benefit to an eligible
individual to which he/she was not otherwise entitled. The rights set forth in
this Plan concerning the right of the Corporation to a clawback are in addition
to any other rights to recovery or damages available at law or equity and are
not a limitation of such rights.

10.3   Governing Law: The provisions of this Plan and all rights thereunder
shall be governed by and construed in accordance with the laws of the State of
Michigan.

IN WITNESS WHEREOF, execution is hereby effected.

              ATTEST:       CMS ENERGY CORPORATION                   /s/
Catherine M. Reynolds

 
Secretary   By:    /s/ John Russell

 
Chief Executive Officer    

11



--------------------------------------------------------------------------------



 



Attachment A

    “Change in Control” means a change in control of CMS Energy Corporation, and
shall be deemed to have occurred upon the first to occur of any of the following
events:

  (a)   Any Person is or becomes the Beneficial Owner, directly or indirectly,
of securities of CMS Energy Corporation (not including securities beneficially
owned by such Person any securities acquired directly from CMS Energy
Corporation or its Affiliates) representing twenty-five percent (25%) or more of
the combined voting power of CMS Energy Corporation’s then outstanding
securities, excluding any Person who becomes such a Beneficial Owner in
connection with a transaction described in clause (i) of paragraph (c) below; or
    (b)   The following individuals cease for any reason to constitute a
majority of directors then serving: individuals who, on the Effective Date,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of CMS Energy Corporation) whose appointment or election
by the Board or nomination for election by CMS Energy Corporation’s stockholders
was approved or recommended by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors on the Effective Date
or whose appointment, election or nomination for election was previously so
approved or recommended; or     (c)   The consummation of a merger or
consolidation of CMS Energy Corporation or any direct or indirect subsidiary of
CMS Energy Corporation with any other corporation or other entity, other than:
(i) any such merger or consolidation which involves either CMS Energy
Corporation or any such subsidiary and would result in the voting securities of
CMS Energy Corporation outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof), in combination with
the ownership of any trustee or other fiduciary holding securities under an
employee benefit plan of CMS Energy Corporation or its Affiliates, at least
sixty percent (60%) of the combined voting power of the voting securities of CMS
Energy Corporation or the surviving entity or any parent thereof outstanding
immediately after such merger or consolidation and immediately following which
the individuals who comprise the Board immediately prior thereto constitute at
least a majority of the board of directors of CMS Energy Corporation, the entity
surviving such merger or consolidation or, if CMS Energy Corporation or the
entity surviving such merger is then a subsidiary, the ultimate parent thereof;
or (ii) a merger or consolidation effected to implement a recapitalization of
CMS Energy Corporation (or similar transaction) in which no Person is or becomes
the Beneficial Owner, directly or indirectly, of securities of CMS Energy
Corporation (not including in the securities beneficially owned by such Person
any securities acquired directly from CMS Energy Corporation or its Affiliates)
representing twenty-five percent (25%) or more of the combined voting power of
CMS Energy Corporation’s then outstanding securities; or     (d)   Either
(1) the stockholders of CMS Energy Corporation approve a plan of complete
liquidation or dissolution of CMS Energy Corporation, or (2) there is
consummated an agreement for the sale, transfer or disposition by CMS Energy
Corporation of all or substantially all of CMS Energy Corporation’s assets (or
any transaction having a similar effect). For purposes of clause (d)(2), (i) the
sale, transfer or disposition of a majority of the shares of common stock of
Consumers Energy Company shall constitute a sale, transfer or disposition of
substantially all of the assets of CMS Energy Corporation and (ii) the sale,
transfer or disposition of subsidiaries or affiliates of CMS Energy Corporation,
singly or in combinations, or their assets, only qualifies as a Change in
Control if it satisfies the substantiality test contained in that clause and the
Board of CMS Energy Corporation’s determination in that regard is final. In
addition, for purposes of clause (d)(2), the sale, transfer or disposition of
assets has to be in a transaction or series of transactions closing within six
months after the closing of the first transaction in the series, other than with
an entity in which at least 60% of the combined voting power of the voting
securities is owned by stockholders of CMS Energy Corporation in substantially
the same proportions as their ownership of CMS Energy Corporation immediately
prior to such transaction or transactions and immediately following which the
individuals who comprise the Board immediately prior thereto constitute at least
a majority of the board of directors of the entity to which such assets are
sold, transferred or disposed or, if such entity is a subsidiary, the ultimate
parent thereof.

    Notwithstanding the foregoing clauses (a), (c) and (d), a “Change in
Control” shall not be deemed to have occurred by virtue of the consummation of
any transaction or series of integrated transactions closing within six months
after the

12



--------------------------------------------------------------------------------



 



Attachment A

    closing of the first transaction in the series immediately following which
the record holders of the common stock of CMS Energy Corporation immediately
prior to such transaction or series of transactions continue to have
substantially the same proportionate ownership in an entity which owns all or
substantially all of the assets of CMS Energy Corporation immediately following
such transaction or series of transactions.

13